Name: Commission Directive 2005/91/EC of 16 December 2005 amending Directive 2003/90/EC setting out implementing measures for the purposes of Article 7 of Council Directive 2002/53/EC as regards the characteristics to be covered as a minimum by the examination and the minimum conditions for examining certain varieties of agricultural plant species (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  agricultural policy;  EU institutions and European civil service;  documentation;  agricultural activity
 Date Published: 2005-12-17; 2006-11-21

 17.12.2005 EN Official Journal of the European Union L 331/24 COMMISSION DIRECTIVE 2005/91/EC of 16 December 2005 amending Directive 2003/90/EC setting out implementing measures for the purposes of Article 7 of Council Directive 2002/53/EC as regards the characteristics to be covered as a minimum by the examination and the minimum conditions for examining certain varieties of agricultural plant species (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/53/EC of 13 June 2002 on the common catalogue of varieties of agricultural plant species (1), and in particular Article 7(2) (a) and (b) thereof, Whereas: (1) Commission Directive 2003/90/EC (2) was adopted to ensure that the varieties the Member States include in their national catalogues comply with the guidelines established by the Community Plant Variety Office (CPVO) as regards the characteristics to be covered as a minimum by the examination and the minimum conditions for examining the varieties, as far as such guidelines had been established. For other varieties that Directive provides that the guidelines of the International Union for the Protection of New Varieties of Plants (UPOV) are to apply. (2) The CPVO has since established further guidelines for a number of other species. (3) Directive 2003/90/EC should therefore be amended accordingly. (4) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I and II to Directive 2003/90/EC are replaced by the text in the Annex to this Directive. Article 2 For examinations started before 1 April 2006, Member States may decide to apply the text of Directive 2003/90/EC applying before its amendment by the present Directive. Article 3 Member States shall adopt and publish, by 31 March 2006 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 April 2006. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 4 This Directive shall enter into force on the seventh day following its publication in the Official Journal of the European Union. Article 5 This Directive is addressed to the Member States. Done at Brussels, 16 December 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 193, 20.7.2002, p. 1. Directive as amended by Regulation (EC) No 1829/2003 of the European Parliament and of the Council (OJ L 268, 18.10.2003, p. 1). (2) OJ L 254, 8.10.2003, p. 7. ANNEX ANNEX I List of species which shall comply with CPVO test guidelines Species listed in the Common Catalogue CPVO protocol Field pea Pea, TP 7/1 of 6.11.2003 Swede rape Oilseed rape, TP 36/1 of 25.3.2004 Sunflower Sunflower, TP 81/1 of 31.10.2002 Oats Oats, TP 20/1 of 6.11.2003 Barley Barley, TP 19/2 of 6.11.2003 Rice Rice, TP 16/1 of 18.11.2004 Rye Rye, TP 58/1 of 31.10.2002 Triticale Triticale, TP 121/1 of 6.11.2003 Wheat Wheat, TP 3/3 of 6.11.2003 Durum wheat Durum wheat, TP120/2 of 6.11.2003 Maize Maize, TP 2/2 of 15.11.2001 Potato Potato, TP 23/1 of 27.3.2002 The text of these protocols can be found on the CPVO web site (www.cpvo.eu.int). ANNEX II List of species which shall comply with UPOV test guidelines Species listed in the Common Catalogue UPOV guidelines Fodder beet Fodder beet, guideline TG/150/3 of 4.11.1994 Velvet bent Bent, guideline TG/30/6 of 12.10.1990 Red top Bent, guideline TG/30/6 of 12.10.1990 Creeping bent Bent, guideline TG/30/6 of 12.10.1990 Brown top Bent, guideline TG/30/6 of 12.10.1990 Rescue grass Rescue grass, guideline TG/180/3 of 4.4.2001 Alaska brome-grass Alaska brome-grass, guideline TG/180/3 of 4.4.2001 Cocksfoot Cocksfoot, guideline TG/31/8 of 17.4.2002 Tall fescue Tall fescue, guideline TG/39/8 of 17.4.2002 Sheeps fescue Sheep's fescue, guideline TG/67/4 of 12.11.1980 Meadow fescue Meadow fescue, guideline TG/39/8 of 17.4.2002 Red fescue Red fescue, guideline TG/67/4 of 12.11.1980 Italian ryegrass Ryegrass, guideline TG/4/7 of 12.10.1990 Perennial ryegrass Ryegrass, guideline TG/4/7 of 12.10.1990 Hybrid ryegrass Ryegrass, guideline TG/4/7 of 12.10.1990 Timothy Timothy, guideline TG/34/6 of 7.11.1984 Smooth-stalked meadow grass Kentucky bluegrass, guideline TG/33/6 of 12.10.1990 White lupin White lupin, guideline TG/66/4 of 31.3.2004 Blue lupin Blue lupin, guideline TG/66/4 of 31.3.2004 Yellow lupin Yellow lupin, guideline TG/66/4 of 31.3.2004 Lucerne Lucerne, guideline TG/6/5 of 6.4.2005 Red clover Red clover, guideline TG/5/7 of 4.4.2001 White clover White clover, guideline TG/38/7 of 9.4.2003 Field bean Field bean, guideline TG/8/6 of 17.4.2002 Common vetch Common vetch, guideline TG/32/6 of 21.10.1988 Swede Swede, guideline 89/6 of 4.4.2001 Fodder radish Fodder radish, guideline TG/178/3 of 4.4.2001 Groundnut/Peanut Groundnut, guideline TG/93/3 of 13.11.1985 Turnip rape Turnip rape, guideline TG/185/3 of 17.4.2002 Safflower Safflower, guideline TG/134/3 of 12.10.1990 Cotton Cotton, guideline TG/88/6 of 4.4.2001 Flax/Linseed Flax/Linseed, guideline TG/57/6 of 20.10.1995 Opium poppy Opium/Seed poppy, guideline TG/166/3 of 24.3.1999 White mustard White mustard, guideline TG/179/3 of 4.4.2001 Soya bean Soya bean, guideline TG/80/6 of 1.4.1998 Sorghum Sorghum, guideline TG/122/3 of 6.10.1989 The text of these guidelines can be found on the UPOV web site (www.upov.int).